Name: Council Regulation (EEC) No 2050/92 of 30 June 1992 amending Regulation (EEC) No 3698/88 laying down special measures for hemp seed
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 215 / 8 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2050/92 of 30 June 1992 amending Regulation (EEC) No 3698 / 88 laying down special measures for hemp seed THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission ( ! ), Having regard to the opinion of the European Parliament ( 2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas Article 1 ( 1 ) of Regulation (EEC ) No 3698 / 88 ( 4 ) stipulates that an aid for hemp seed is to be fixed each year before 1 August for the following calendar year ; whereas , in view of current practice , that provision should be adapted , HAS ADOPTED THIS REGULATION: Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 3698 / 88 , 'before 1 August' and 'for the following marketing year' are hereby deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA (*) OJ No C 119 , 11 . 5 . 1992 , p. 34 . (2 ) OJ No C 150 , 15 . 6 . 1992 . ( 3 ) OJ No C 169 , 6 . 7 . 1992 . ( 4 ) OJ No L 325 , 29 . 11 . 1988 , p. 2 .